          Case 8:19-cv-01784-TPB-AAS Document 3 Filed 07/24/19 Page 1 of 1 PageID 29

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Middle District
                                                    __________ District of
                                                                        of Florida
                                                                           __________

          Matthew Pittard and Matthew Allende                         )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 8:19-CV-1784
                                                                      )
  H.E. Sheikh Khalid bin Hamad bin Khalifa Al Thani                   )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                           H.E. Sheikh Khalid bin Hamad bin Khalifa Al Thani




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                           The Castaneda Law Firm
                                           506 N. Armenia Avenue
                                           Tampa, Florida 33609


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
